Order, Supreme Court, New York County (Andrew Tyler, J.), entered September 1, 1987, which confirmed the determination of respondent denying petitioner a line-of-duty accident disability pension and dismissed the petition, unanimously affirmed, without costs or disbursements.
It is undisputed that petitioner suffered injuries during a *383line-of-duty accident. However, petitioner has not carried his burden of establishing proximate cause between the accident and the specific injuries claimed herein (Administrative Code of City of New York § 13-168). Nor does the record so conclusively support petitioner’s position that the accident aggravated preexisting injuries so as to entitle him to a line-of-duty accident disability pension, and as to render respondent’s determination arbitrary and capricious. (Matter of Christian v New York City Employees’ Retirement Sys., 83 AD2d 507, affd 56 NY2d 841.) Respondent was entitled to rely on its Medical Board’s findings in a matter of pure medical judgment. (83 AD2d 507, 508, supra.) Accordingly, petitioner has failed to meet his burden and his petition was properly dismissed. Concur—Murphy, P. J., Sullivan, Carro, Milonas and Smith. JJ.